                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                                 )
Nustar Farms, LLC, Anthony Nunes, Jr.,           )      Case No. 5:20-cv-04003
and Anthony Nunes, III,                          )
                                                 )
            Plaintiffs,                          )
                                                 )      Defendant Hearst Magazine Media,
v.
                                                 )      Inc.’s Rule 7.1 Corporate Disclosure
Ryan Lizza and Hearst Magazine Media,            )      Statement
Inc.,                                            )
                                                 )
            Defendants.                          )
                                                 )

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1, Defendant Hearst

Magazine Media, Inc. advises the Court that it is the party with a direct interest in the matters

raised in the lawsuit against its publication, Esquire magazine.

       Hearst Magazine Media, Inc. is a direct wholly owned subsidiary of Hearst

Communications, Inc., which is in turn an indirect wholly owned subsidiary of Hearst

Corporation, a privately held company.

       No publicly held corporation owns 10% or more of the stock of Hearst Magazine Media,

Inc., Hearst Communications, Inc., or Hearst Corporation.




                                    1
      Case 5:20-cv-04003-CJW-MAR Document 10 Filed 02/21/20 Page 1 of 2
        Dated: February 21, 2020               Faegre Drinker Biddle & Reath LLP

                                               /s/ Susan P. Elgin
                                               Michael A. Giudicessi, Lead Counsel
                                                 michael.giudicessi@faegredrinker.com
                                               Nicholas A. Klinefeldt
                                                 nick.klinefeldt@faegredrinker.com
                                               Susan P. Elgin
                                                 susan.elgin@faegredrinker.com
                                               801 Grand Avenue, 33rd Floor
                                               Des Moines, Iowa 50309-8003
                                               Telephone: (515) 248-9000
                                               Facsimile: (515) 248-9010

                                               Attorneys for Defendants


                                   Certificate of Service

        The undersigned certifies that a true copy of Defendant Hearst Magazine Media, Inc.’s
Rule 7.1 Corporate Disclosure Statement was served upon the following parties through the
court’s CM/ECF electronic filing system on February 21, 2020.

                                                  /s/ Trisha Richey
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff
US.126821849.01




                                     2
       Case 5:20-cv-04003-CJW-MAR Document 10 Filed 02/21/20 Page 2 of 2
